        
                     Case 5:20-cv-01856-JAK-SP Document 1-1 Filed 09/09/20 Page 1 of 4 Page ID #:19



                   1         MAGGY M. ATHANASIOUS, Bar No. 252137
                             mathanasious@littler.com
                   2         LITTLER MENDELSON, P.C.
                             2049 Century Park East, 5th Floor
                   3         Los Angeles, CA 90067.3107
                             Telephone: 310.553.0308
                   4         Facsimile: 310.553.5583
                   5         ALYSSA S. GJEDSTED, Bar No. 284588
                             agjedsted@littler.com
                   6         LITTLER MENDELSON, P.C.
                             633 West 5th Street
                   7         63rd Floor
                             Los Angeles, CA 90071
                   8         Telephone: 213.443.4300
                             Facsimile: 213.443.4299
                   9
                             Attorneys for Defendants,
                10           AMAZON.COM, INC., AMAZON.COM
                             SERVICES, LLC, AND AMAZON LOGISTICS,
                11           INC.
                12
                                                   UNITED STATES DISTRICT COURT
                13
                                       CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                14
                15
                16           LISA MARIE RODRIGUEZ, an                             5:20-cv-1856
                                                                        Case No. _________________
                             individual,
                17                                                       ASSIGNED FOR ALL PURPOSES
                                           Plaintiff,                    TO
                18
                                  v.                                     DECLARATION OF BRIAN
                19                                                       HARDIN IN SUPPORT OF
                             AMAZON.COM, INC., a Delaware                DEFENDANTS’ NOTICE OF
                20           Corporation, DBA AMAZON;                    REMOVAL TO FEDERAL
                             AMAZON.COM SERVICES, LLC., a                COURT
                21           Delaware Limited Liability Company,
                             DBA AMAZON; AMAZON                          Complaint Filed: June 1, 2020
                22           LOGISTICS, INC., a Delaware                 (Riverside County Superior Court)
                             Corporation, DBA AMAZON; and
                23           DOES 1 through 10, inclusive,
                24                         Defendants.
                25
                26
                27
                28
LITTLER MENDELSON, P.C.
   2049 Century Park East
         5th Floor
Los Angeles, CA 90067.3107
                                                                   1.
       310.553.0308
        
                     Case 5:20-cv-01856-JAK-SP Document 1-1 Filed 09/09/20 Page 2 of 4 Page ID #:20



                   1                                  DECLARATION OF BRIAN HARDIN
                   2               I, Brian Hardin, declare as follows:
                   3               1.     I am currently employed by Amazon Corporate, LLC in the position of
                   4         Senior Human Resources Manager (“Sr. HRM”). I make this declaration in support of
                   5         Defendants Amazon.Com, Inc., Amazon.Com Services, LLC, And Amazon Logistics,
                   6         Inc.’s Removal of the above-entitled Civil Action to Federal Court.                All of the
                   7         information set forth herein is based on my personal and first-hand knowledge, and/or
                   8         based on documents created and kept, and practices conducted, in the regular course
                   9         of Defendants’ business.       If called and sworn as a witness, I could and would
                10           competently testify thereto.
                11                 2.     In my role as Sr. HRM, I have access to the human resources packet and
                12           payroll/time records for Lisa Marie Rodriguez, as well as her employment history
                13           maintained in the normal course of business and Amazon’s human resources database.
                14                 3.     Ms. Rodriguez was formerly employed by Amazon as a Fulfillment
                15           Associate. She began her employment earning $12.65 per hour (or, as stated in her
                16           offer letter, $26,312 annualized based on 2,080 hours per year). Her employment
                17           ceased on April 16, 2019. At the time of her separation from employment, she was
                18           earning $15.00 per hour. In the six (6) months of her employment, she earned
                19           approximately, $13,156.00, exclusive of health and welfare benefits.
                20                 I declare under penalty of perjury, under the laws of the United States of
                21           America and the State of California, that the foregoing is true and correct.
                                                                                               
                22                 Executed this ____th day of September 2020, at _________________.
                23
                24
                                                                           BRIAN HARDIN
                25
                26
                27
                28
LITTLER MENDELSON, P.C.
   2049 Century Park East
         5th Floor
Los Angeles, CA 90067.3107
                                                                      1.
       310.553.0308
                      Case 5:20-cv-01856-JAK-SP Document 1-1 Filed 09/09/20 Page 3 of 4 Page ID #:21
                                                                 Lisa Marie Rodriguez v. Amazon.Com, Inc., et al


                     1                               CERTIFICATE OF SERVICE
                     2           I am employed in the County of Los Angeles, State of California, over the age
                     3     of eighteen years, and not a party of the within action. My business address is: 633
                     4     W. Fifth Street, 63rd Floor, Los Angeles, CA 90071.
                     5           On September 9, 2020, I served the foregoing document(s) described as
                     6     DECLARATION OF BRIAN HARDIN IN SUPPORT OF DEFENDANTS’
                     7     NOTICE OF REMOVAL TO FEDERAL COURT on the interested parties as
                     8     follows:
                     9
                           Todd H. Harrison, Esq.            Tel: (562) 426-6155             Attorneys for
                   10      Brennan S. Kahn, Esq.             Fax (562) 490-9823              Plaintiff, Lisa
                           Michael S. Walker, Esq.           Email:                          Marie Rodriguez
                   11
                           PERONA, LANGER, BECK,             toddharrison@plblaw.com
                   12      SERBIN & HARRISON, APC.           brennankahn@plblaw.com
                           300 East San Antonio Drive        michaelwalker@plblaw.com
                   13
                           Long Beach, Ca 90807-0948
                   14

                   15       (VIA  U.S. MAIL) In accordance with the regular mailing collection and
                              processing practices of this office, with which I am readily familiar, by
                                  means of which mail is deposited with the United States Postal Service at
                   16             Los Angeles, California that same day in the ordinary course of business,
                                  I deposited such sealed envelope, with postage thereon fully prepaid, for
                   17             collection and mailing on this same date following ordinary business
                                  practices, addressed as set forth above.
                   18

                   19       (VIA  ELECTRONIC SUBMISSION) I
                              document(s) described via the United States
                                                                                  served the above listed
                                                                                  District Court’s Electronic
                                  Filing Program on the designated recipients via electronic transmission
                   20             through the CM/ECF system on the Court’s website. The Court’s
                                  CM/ECF system will generate a Notice of Electronic Filing (NEF) to the
                   21             filing party, the assigned judge, and any registered users in the case. The
                                  NEF will constitute service of the document(s). Registration as a
                   22             CM/ECF user constitutes consent to electronic service through the court’s
                                  transmission facilities.
                   23

                   24       (VIA  ELECTRONIC SERVICE)
                              agreement of the parties to accept
                                                                      Based on a court order or an
                                                                       electronic service, I caused the
                                  documents to be sent to the persons at the electronic service addresses
                   25             listed below.
                   26
                            (VIA PERSONAL SERVICE) I caused said documents to be served by
                              having a professional messenger service, _________________________,
                   27             personally deliver them to the persons at the addresses listed above. (A
                                  confirmation document by the professional messenger service will be
                   28             retained in our office.).
LITTLER MENDELSON, P.C.
     633 West 5th Street
         63rd Floor
   Los Angeles, CA 90071
        213.443.4300
                           CERTIFICATE OF SERVICE                   1.
                           Case 5:20-cv-01856-JAK-SP Document 1-1 Filed 09/09/20 Page 4 of 4 Page ID #:22
                                                                      Lisa Marie Rodriguez v. Amazon.Com, Inc., et al


                          1
                                 (VIA  OVERNIGHT DELIVERY) By causing the document(s), in a
                                   sealed envelope, to be delivered to the office of the addressee(s) at the
                          2
                                   address(es) set forth above by overnight delivery via Federal Express, or
                          3        by a similar overnight delivery service.
                                   (VIA FAX) Based on an agreement of the parties to accept service by
                          4      fax transmission, I faxed the documents to the persons at the fax numbers
                                   listed below. No error was reported by the fax machine that I used. A
                          5        copy of the record of the fax transmission, which I printed out, is attached
                          6           I declare that I am employed in the office of a member of the bar of this court at
                          7     whose direction the service was made.
                          8           Executed on September 9, 2020 at Los Angeles, California.
                          9               Laura Aispuro
                                       [Type or Print Name]                              [Signature]
                       10

                       11

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
LITTLER MENDELSON, P.C.
 633 West 5th St., 63rd Floor
   Los Angeles, CA 90071
        213.443.4300            CERTIFICATE OF SERVICE                   2.
